Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT

                                   No. 04-14-00103-CR

                                    Melvin MARTIN,
                                       Appellant

                                            v.

                                  The STATE of Texas,

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR3537
                       Honorable Mary D. Roman, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED April 1, 2015.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice